Name: Decision (EU, Euratom) 2016/846 of the Representatives of the Governments of the Member States of 24 May 2016 appointing Judges to the General Court
 Type: Decision
 Subject Matter: EU institutions and European civil service
 Date Published: 2016-05-28

 28.5.2016 EN Official Journal of the European Union L 141/76 DECISION (EU, Euratom) 2016/846 OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES of 24 May 2016 appointing Judges to the General Court THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 19 thereof, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 254 and 255 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 106a(1) thereof, Whereas: (1) Article 48 of Protocol No 3 on the Statute of the Court of Justice of the European Union, as amended by Regulation (EU, Euratom) 2015/2422 of the European Parliament and of the Council (1), provides that the General Court consists of 40 Judges as from 25 December 2015. Article 2(a) of that Regulation determines the term of office of the 12 additional Judges in such a way that the end of their term of office corresponds to the partial replacements of the General Court which will take place on 1 September 2016 and 1 September 2019. (2) Ms Inga REINE, Mr Fredrik SCHALIN and Mr Peter George XUEREB have been nominated for the posts of additional Judges at the General Court. (3) The panel set up by Article 255 of the Treaty on the Functioning of the European Union has given an opinion on the suitability of Ms Inga REINE, Mr Fredrik SCHALIN and Mr Peter George XUEREB to perform the duties of Judges of the General Court, HAVE ADOPTED THIS DECISION: Article 1 The following are hereby appointed Judges of the General Court for the period from the date of entry into force of this Decision to 31 August 2019:  Ms Inga REINE,  Mr Fredrik SCHALIN,  Mr Peter George XUEREB. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 24 May 2016. The President P. DE GOOIJER (1) Regulation (EU, Euratom) 2015/2422 of the European Parliament and of the Council of 16 December 2015 amending Protocol No 3 on the Statute of the Court of Justice of the European Union (OJ L 341, 24.12.2015, p. 14).